EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.5 to Registration Statement No.333-148854 on Form S-11 of our reports dated March31, 2010, relating to the consolidated financial statements and financial statement schedules of Hines Real Estate Investment Trust, Inc. and subsidiaries as of December 31, 2009 and 2008 and for each of the three years in the period ended December 31, 2009, our report dated March31, 2010, relating to the consolidated financial statements of Hines US Core Office Fund LP and subsidiaries as of December31, 2009 and 2008 and for each of the three years in the period ended December31, 2009, and our report dated March 31, 2010, relating to the consolidated financial statements of HCB II River LLC and subsidiaries as of December 31, 2009 and for the year then ended, appearing in the Annual Report on Form 10-K of Hines Real Estate Investment Trust, Inc. for the year ended December31, 2009, and to the reference to us under the heading “Experts” in the Prospectus, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Houston, Texas April27, 2010
